                                          Case 4:20-cv-05353-PJH Document 19 Filed 01/12/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAISY OZIM,
                                                                                          Case Nos. 20-cv-05353-PJH;
                                   8                   Plaintiff,                                   20-cv-05465-PJH
                                   9             v.
                                                                                         ORDER DISMISSING ACTION WITH
                                  10     CITY & COUNTY OF SAN                            PREJUDICE
                                         FRANCISCO, et al.,
                                  11                                                     Re: Dkt. No. 11
                                                       Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14          On August 19, 2020, the court granted plaintiff’s application to proceed in forma

                                  15   pauperis and reviewed the complaint pursuant to Title 28 U.S.C. § 1915. Dkt. 10. In her

                                  16   complaint, plaintiff alleged that San Francisco Board of Supervisor Matt Haney (“Haney”)

                                  17   collaborated with two assailants to “gangstalk, silence, and murder” her. Dkt. 1 (Compl.)

                                  18   at 5. According to plaintiff, Haney took this action because she forced him into a sort of

                                  19   ultimatum—namely, (1) Haney “dispel” the slander he had previously made against her or

                                  20   (2) she would take legal action against him. Id. Plaintiff attempted to contact defendants

                                  21   District Attorney Chesa Boudin (“Boudin”) and City Attorney Dennis Herrera (“Herrera”) to

                                  22   investigate Haney. Id. at 6. Boudin and Herrera, however, “blocked” plaintiff’s emails.

                                  23   Id. Other authorities, including the San Francisco Policy Department, similarly ignored

                                  24   plaintiff’s requests to initiate an investigation. Id. at 7. Following its § 1915 review, the

                                  25   court found that the factual contentions asserted in the complaint were baseless. Dkt. 10

                                  26   at 2. The court dismissed the complaint. Id. It permitted plaintiff an opportunity to

                                  27   amend, provided that she “plead fact-based allegations supporting her claims.” Id.

                                  28          On September 15, 2020, plaintiff filed her operative first amended complaint
                                          Case 4:20-cv-05353-PJH Document 19 Filed 01/12/21 Page 2 of 3




                                   1   (“FAC”). Dkt. 11. Before the court reviewed it, plaintiff filed a notice of appeal of the

                                   2   August 19 order. Dkt. 13 (Notice of Appeal mistakenly addressed to the Federal Circuit);

                                   3   Dkt. 14 (Notice of Appeal addressed to the Ninth Circuit). On December 14, 2020, the

                                   4   Ninth Circuit dismissed plaintiff’s appeal for lack of jurisdiction. Dkt. 17. The FAC is now

                                   5   ripe for § 1915 review by this court.

                                   6          The court concludes that the FAC fails to cure the underlying deficiency identified

                                   7   by the court in its August 19 order. Critically, plaintiff relies on a materially similar theory

                                   8   of liability to that previously advanced and rejected. The thrust of the FAC is that Haney

                                   9   “collaborated with two other assailants” and “facilitated the first of several attempts to

                                  10   murder plaintiff.” FAC at 5. Haney did so because “[p]laintiff asked Haney to either

                                  11   release a statement dispelling the slander had had facilitated against her” or “she was

                                  12   going to take official legal action as well as release a statement out to the community . . .”
Northern District of California
 United States District Court




                                  13   Id. Based on the court’s review, many (if not most) of the FAC’s allegations in support of

                                  14   this theory were adopted verbatim from the complaint. Compare Compl. at 5.

                                  15          The FAC also repeats the complaint’s allegations that Herrera and Boudin

                                  16   “blocked” plaintiff following her attempt to galvanize an investigation into Haney. Id. at 6.

                                  17   Plaintiff further repeats her allegations that her efforts to have Haney investigated have

                                  18   largely gone ignored by authorities. Compare Compl. at 7 (“After not receiving any

                                  19   contact for three weeks [from the San Francisco Police Department], the plaintiff called

                                  20   the station to initiate an investigation or speak to an investigator, the officers at SFPD

                                  21   Northern station then told the plaintiff her case was not stationed at any station and to call

                                  22   the general office at 850 Bryant . . . When plaintiff contacted the 850 Bryand office, she

                                  23   was interviewed . . . After another two weeks, she called back and her number had been

                                  24   blocked from calling the 850 Bryant office.”) with FAC at 7 (same).

                                  25          Based on the court’s review, the only notable factual difference between these

                                  26   pleadings is its inclusion of San Francisco Mayor London Breed (“Breed”) as a defendant.

                                  27   FAC at 4,6. Such inclusion, however, is entirely improper given the court’s prior

                                  28   specification that “[n]o additional parties may be added to the amended complaint without
                                                                                       2
                                           Case 4:20-cv-05353-PJH Document 19 Filed 01/12/21 Page 3 of 3




                                   1   leave of court,” Dkt. 10, which plaintiff failed to seek. In any event, the allegations

                                   2   pertaining to Breed do not alter the gravamen of plaintiff’s theory of liability. If anything,

                                   3   because such allegations concern Breed’s purported involvement in the conspiracy

                                   4   against plaintiff, FAC at 6 (“Haney and Breed, utilizing their position and proximity to the

                                   5   other elected officials involved lied to the two individuals in order to continue silencing

                                   6   plaintiff and blocking the civil and criminal process”), they underscore the FAC’s

                                   7   baselessness.

                                   8            As stated by the court in its August 19 order, factual contentions are “clearly

                                   9   baseless” when they “rise to the level of the irrational or the wholly incredible” or describe

                                  10   “fantastic or delusional scenarios.” Dkt. 10 (citing Denton v. Hernandez, 504 U.S. 25,

                                  11   32-33 (1992)). The court permitted plaintiff an opportunity to amend her complaint to

                                  12   identify and allege a cognizable factual basis to support her claims. Opting to stand by
Northern District of California
 United States District Court




                                  13   her complaint’s factually deficient contentions, she failed to do so. Given that failure, no

                                  14   further amendment is warranted. Lopez v. Smith, 203 F.3d 1122, 1127 n.8 (9th Cir.

                                  15   2000) (en banc) (“When a case may be classified as frivolous or malicious, there is, by

                                  16   definition, no merit to the underlying action and so no reason to grant leave to amend.”).

                                  17   Accordingly, the court DISMISSES this action with prejudice pursuant to Title 28 U.S.C. §

                                  18   1915.1

                                  19        IT IS SO ORDERED.

                                  20   Dated: January 12, 2021

                                  21                                                   /s/ Phyllis J. Hamilton
                                                                                      PHYLLIS J. HAMILTON
                                  22                                                  United States District Judge
                                  23

                                  24

                                  25

                                  26
                                       1Plaintiff filed a complaint in Ozim v. City and County of San Francisco, et al., 20-cv-
                                  27
                                       5465, that was a duplicate of the original complaint in this case. The court related the
                                  28   5465 action to its docket on August 19, 2020. Because the cases are identical, the
                                       court’s order in this case extends to the 20-5465 action.
                                                                                      3
